Citation Nr: 1226537	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran submitted a timely notice of disagreement as to both issues addressed in the March 2009 rating decision; however, service connection for tinnitus was subsequently granted in an April 2010 rating decision.  As such, the issue of service connection for tinnitus is no longer on appeal and will not be discussed in the decision herein.  However, the issue of service connection for bilateral hearing loss remains on appeal, as the Veteran perfected an appeal as to that issue.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran has perfected an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.  See May 2010 VA Form 9.  On his May 2010 substantive appeal, the Veteran indicated that he did not want a Board hearing in conjunction with his appeal; however, the Veteran recently submitted another VA Form 9 on which he requested a Board hearing at his local RO.  See May 2012 VA Form 9.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

In addition to the foregoing, the Board notes that clarification is needed with respect to whether the Veteran has appointed a representative to assist him in obtaining VA benefits.  Review of the record reveals that, in July 2004, the Veterans Service Organization, Disabled American Veterans (DAV), submitted a formal claim of service connection for a left shoulder and bilateral knee disability (issues which are not currently on appeal) on behalf of the Veteran.  The statement submitted by DAV also indicated that a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was attached.  However, the evidentiary record does not contain a copy of the VA From 21-22.  

Nevertheless, review of the record reflects that DAV purports to be the Veteran's accredited representative in the current appeal, as the organization has submitted numerous forms and statements on behalf of the Veteran.  See January 2008 informal claim, April 2009 notice of disagreement, and VA Form 9 dated May 2010 and May 2012.  

Given the foregoing, the Board finds that, on remand, the Veteran should be requested to identify if he has appointed DAV to assist him in the current appeal and, if so, submit an updated copy of VA Form 21-22 indicating such.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he clarify whether he has appointed Disabled American Veterans as his representative in the current appeal and, if so, submit an updated copy of VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, where such designation is made.  

2. Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), as per the Veteran's request, and as the docket permits.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


